Citation Nr: 0218823	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  94-36 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

 Appellant and the veteran's son



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1980.  He died on November [redacted], 1993.  The 
appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) 
arises from a February 1994 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On June 7, 1996, the appellant appeared and testified at a 
personal hearing before the undersigned Member of the 
Board at the RO.  A transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  During active service the veteran was exposed to 
electromagnetic fields.

2.  There is no medical or scientific evidence of record 
that electromagnetic fields emit ionizing radiation.

3.  The veteran's immediate cause of death was 
glioblastoma multiforme, a type of malignant brain tumor.

4.  The competent medical evidence of record demonstrates 
that electromagnetic fields do not cause or substantially 
or materially contribute to the development of 
glioblastoma multiforme.

5.  The preponderance of the competent medical evidence of 
record shows that the veteran's glioblastoma multiforme 
was not present in service or within one year of his 
retirement from active service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 
38 U.S.C.A. §§  1110, 1112, 1131, 1310, 5107 (West 1991 & 
Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002)
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also provides that VA shall notify the 
claimant of any information, and any medical or lay 
evidence not previously provided to VA, which is necessary 
to substantiate the claim and whether VA or the claimant 
is expected to obtain any such evidence.  See Quartuccio 
v. Principi, 16 Veteran. App. 183 (2002).  In the instant 
case, the Board finds that VA has complied with the 
requirements of the statute.  The appellant has not 
identified any evidence which may be pertinent to her 
claim which the RO has not obtained and considered.  The 
RO notified the veteran of the requirements in law to 
establish entitlement to the benefits which the veteran is 
seeking.  In addition, in an October 2002 letter, the 
Board notified the appellant that: evidence needed to 
substantiate her claim for entitlement to service 
connection for the cause of the veteran's death would be 
evidence tending to show that the veteran's death was 
caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established; a VA specialist 
in oncology, who reviewed the veteran's terminal medical 
records, had reported that, on the basis of current 
scientific knowledge, there was no proven relationship 
between glioblastoma multiforme, the veteran's cause of 
death, and electromagnetic field exposure, the event 
during the veteran's military service which she had 
alleged resulted in his death; and evidence needed to 
substantiate her claim might include a medical opinion by 
a specialist in oncology which expressed a conclusion 
contrary to the opinion of the VA oncologist.  The 
appellant was afforded a period of 30 days to reply.  She 
did not submit any evidence to substantiate her claim, nor 
did she request additional time within which to submit 
evidence.  The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to 
substantiate the appellant's claim and that the notice 
provisions of the VCAA have been complied with.  The Board 
finds that there will be no prejudice to the appellant if 
the Board decides her appeal at this time and the Board 
will, therefore, proceed to consider the appellant's claim 
on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or 
with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-
connected disability to constitute a contributory cause, 
it is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2002).

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if preexisting such 
service, was aggravated by service.  38 U.S.C.A. §§  1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  A malignant tumor of the brain may be presumed to 
have been incurred in service when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2002).

The veteran's death certificate listed his immediate cause 
of death as glioblastoma multiforme which had an 
approximate interval of years between onset and death.  An 
autopsy performed by the pathology department of 
Washington University School of Medicine found the 
anatomic cause of death to be glioblastoma multiforme.  
"Glioblastoma multiforme" is the most malignant type of 
astrocytoma, usually classified as Grade IV, one of the 
most common primary tumors of the brain; it is a rapidly 
growing tumor, usually found in the cerebral hemispheres 
and composed of a mixture of spongioblasts, astroblasts, 
and astrocytes.  Dorland's Illustrated Medical Dictionary 
699 (24th ed., 1994).

The appellant contends that the veteran, who had extensive 
experience as a radio communications specialist during his 
service in the United States Air Force, was exposed to 
electromagnetic fields (EMFs) for much of military career.  
Although there has been no confirmation from official 
sources that the veteran was exposed to EMFs during active 
service, the Board will assume for the purpose of this 
decision that he was so exposed.  The appellant contends 
that exposure to EMFs during active service caused or 
substantially or materially contributed to the veteran's 
cause of death.

There are laws and regulations pertaining to presumptive 
service connection for disability or death as a result of 
exposure to ionizing radiation.  However, as there is no 
medical or scientific evidence of record that EMFs emit 
ionizing radiation, the Board finds that those laws and 
regulations do not apply in this case.

The Board finds that the issue of whether the veteran's 
presumed exposure to EMFs during active service caused or 
substantially or materially contributed to his death is an 
issue on which only competent medical evidence has 
probative value.  The appellant's belief that there was an 
etiological relationship between the veteran's presumed 
exposure to EMFs and his death and the belief of their son 
to the same effect have no probative value because, as 
laypersons, the appellant and the veteran's son are not 
qualified to offer opinions on questions of medical 
diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In support of her claim, the appellant submitted published 
articles which suggest that EMFs are linked to brain 
tumors and that the elapsed time between exposure to EMFs 
and detectable cancer may be 10 or more years.  However, 
medical article or treatise evidence which does not 
demonstrate a causal relationship between a particular 
veteran's disease and an alleged precipitating agent does 
not constitute medical evidence in that veteran's case.  
See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Therefore, the Board finds that the articles submitted by 
the appellant lack probative value on the issue of whether 
exposure to EMFs caused or substantially or materially 
contributed to the veteran's death.

The appellant has been afforded ample opportunity to 
attempt to obtain and submit a medical opinion in support 
of her theory that the veteran's death was related to 
exposure to EMFs during his active service.  The record of 
the June 1996 hearing was kept open for 60 days for 
submission of additional medical evidence or a medical 
opinion.  As noted above, in October 2002, the appellant 
was afforded an opportunity to submit evidence needed to 
substantiate her claim but did not do so.

In November 1996, the Board remanded this case to the RO 
for, inter alia, a medical opinion on the medical issue in 
this case.  The veteran's pertinent medical records were 
reviewed by a VA neuropathologist and by a VA pathologist 
in August 2002.  The neuropathologist reported that there 
is no strong supportive data for electromagnetic waves to 
be a responsible cause of glioblastoma multiforme, the 
veteran's cause of death.  The pathologist reported that 
multiple epidemiological studies have failed to provide 
any causative relationship between EMFs and brain tumors.  
He stated an opinion that it is extremely unlikely that 
the veteran had his malignant brain tumor in service or 
within a few years after his retirement from military 
service.

There is thus significant medical evidence against the 
appellant's claim and no competent medical evidence in 
support of her claim.  A VA medical specialist has 
reported that the veteran's cause of death, glioblastoma 
multiforme, is not scientifically associated with EMFs.  
There is no medical evidence or opinion of record that the 
time of onset of the veteran's fatal glioblastoma 
multiforme was during his period of active service or 
within one year of his retirement from active service.  
The Board concludes that the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  
Entitlement to that benefit is not established.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2002).

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West Supp. 2002). 
                                                                                                                          

ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

